Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This communication is in response to the RCE filed 01/11/2021.
Claims 9-12 are cancelled.
Claims 1-8 are currently pending.
As a result of the RCE filed 01/11/2021. Claims 1-8 are allowed.
                                      
                                   Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
	 The closest prior arts of record do not disclose/suggest the original claimed features plus the features “monitor access load status for each of the plurality of second areas from a time when state has changed to the low load state to a time when the second setting time elapses, update the first setting time based on monitoring result of the access load status, and update the second setting time based on an average migration time obtained by averaging data migration times for areas whose data has been migrated to the second storage device among the second areas which have changed to the low load state in a first period” as cited in claims 1, 7 and 8.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday to Thursday, from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN DOAN/
Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136